Citation Nr: 1513354	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  10-08 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for hypertension as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1963 to October 1966.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In January 2015, the Veteran testified before the undersigned at a Board hearing held via videoconference technology; a transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board remands this matter for further evidentiary development.  Specifically, the Veteran contends that he has hypertension as a result of his PTSD symptomatology.  See Bd. Hrg. Tr. at 4, 6.  The Board notes that the Veteran has specifically asserted, through his representative, that he is not claiming service connection for hypertension as secondary to Agent Orange exposure, nor is he claiming that his hypertension had its onset in service.  See Bd. Hrg. Tr. at 4, 5.

The Veteran is currently in receipt of service connection for PTSD.  The record contains a post-service hypertension diagnosis and an indication through the Veteran's testimony that the hypertension may be caused by his PTSD.  There is not, however, sufficient evidence to address the question of whether there is causation or aggravation with respect to the hypertension and his service-connected PTSD.  An examination and opinion are warranted.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran appropriate notice for his claim for service connection on a secondary basis.  

2. Obtain any outstanding and relevant VA treatment records from May 2014 onward from the VA medical facility in Greeley, Colorado, referable to treatment received for hypertension and PTSD.  

3. After the development above is completed to the extent possible, send the Veteran's file to an appropriate VA clinician to offer an opinion as to any relationship between the current hypertension and the Veteran's service-connected PTSD.  If the clinician determines that an examination is necessary before answering the questions below, such should be arranged.  

The clinician is asked to address whether it is at least as likely as not (a 50 percent or greater probability) that:

(a) the Veteran's hypertension is causally related to his PTSD; or,
(b) the Veteran's hypertension is aggravated by his PTSD.  

"Aggravation" is defined for legal purposes as a worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its normal progression.  

The clinician is to specifically consider the Veteran's testimony (see January 2015 Board Hearing Transcript) regarding the relationship between hypertension and PTSD (e.g., going into rages affecting his blood pressure).

If it is the clinician's opinion that there is aggravation, he or she should identify the baseline level of severity of the hypertension prior to the onset of aggravation, if possible. 

A rationale for all opinions expressed should be provided.  

4. Then, the record should again be reviewed.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



